Citation Nr: 1236330	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  10-23 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chondromalacia of the right knee.

2.  Entitlement to a rating in excess of 10 percent for chondromalacia of the left knee.

3.  Entitlement to a rating in excess of 10 percent for a lumbar spine strain with degenerative changes.

4.  Entitlement to an initial rating higher than 10 percent for left lower radiculopathy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and G.M.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to February 1998.

These matters come before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a June 2011 decision, a Decision Review Officer (DRO) granted service connection for left lower radiculopathy and assigned an initial 10 percent disability rating, effective March 19, 2010.  This disability is deemed a component of the instant appeal.

The Veteran testified before the undersigned at an August 2011 hearing at the RO. A transcript of that hearing has been associated with her claims folder.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment. The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment. Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

In this case, the Veteran was afforded VA examinations in February 2011 to determine the current severity of her service-connected low back and bilateral knee disabilities.  She reported that she experienced flare-ups of her disabilities during periods of cold weather and while bending.  She added that such flare-ups caused additional limitation of motion of the lumbar spine and knees.  Although ranges of back and knee motions were reported both prior and subsequent to repetitive motion, the examiner did not report whether the Veteran's reported symptoms during flare-ups resulted in any additional functional impairment of the back or knees during those periods.  Thus, clarification is required.  See Mitchell, 25 Vet. App. at 43-4; 38 C.F.R. §§ 4.40, 4.45, 4.59.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Additionally, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran submitted records of private treatment of her knee and low back disabilities from Dr. Hillman in Kansas City, Missouri, dated in May and June 2009.  The June 2009 examination report reflects that the Veteran was scheduled for follow up treatment in 6 to 8 weeks.  Furthermore, the Veteran submitted a May 2009 examination report from Menorah Outpatient Rehab (Menorah) in Overland Park, Kansas, which indicates that she was scheduled for physical therapy for her knee and low back disabilities 2 times each week for 3 to 4 weeks.  There are no additional treatment records from Dr. Hillman or Menorah in the claims file.  

When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken to attempt to obtain all available relevant treatment records from the above listed treatment providers.  Thus, a remand is also necessary to attempt to obtain such records.

Additionally, the Court has held that with an increased rating claim, a veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Further, such notice must also provide examples of the types of medical and lay evidence that a veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation -- e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).    

In this case, the Veteran received VCAA notice in an August 2009 letter.  However, the letter did not contain all of the information required by the Court's decisions in Dingess and Vazquez-Flores, and adequate notice must be provided prior to the Board's further consideration of these matters.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a VCAA notice letter that provides an explanation of the disability-rating and effective-date elements of her claims and provides examples of the types of medical and lay evidence that she may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation, including competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disabilities or exceptional circumstances relating to the disabilities at issue.  

2.  The agency of original jurisdiction (AOJ) should ask the Veteran to complete authorizations for VA to obtain all records of her treatment for knee and back disabilities from Dr. Hillman in Kansas City, Missouri, and Menorah Outpatient Rehab in Overland Park, Kansas.

If the Veteran fails to furnish any necessary releases for private treatment records, she should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning her claims, and she should be advised to submit any records in her possession.  All such notification must be documented in the claims file.

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, contact the Veteran and coordinate with her to schedule a VA examination.  To the extent possible such examination should be scheduled during a time in which she is experiencing a flare-up of her service-connected low back disability.  All such efforts must be documented in the claims file.
The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of right and left knee flexion and extension should be reported in degrees.  

The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.  The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner must acknowledge and discuss the Veteran's reports of knee impairment during periods of flare-up and specifically provide an opinion as to any additional limitation of knee motion (in degrees) during such periods.  If such an opinion cannot be provided, the examiner must provide a rationale to support such a conclusion.

The examiner should report if there is ankylosis of either knee and, if so, the angle at which the knee is held.

The examiner should also report whether there is subluxation or instability of either knee, and if present, provide an opinion as to its severity.

The examiner should also report the nature and severity of any impairment of the tibia and fibula, including the severity of any associated knee disability, any malunion or nonunion of the tibia and fibula, and whether there is any loose motion requiring a brace.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, the examiner must provide a reason for doing so.
 
4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, contact the Veteran and coordinate with her to schedule a VA examination.  To the extent possible such examination should be scheduled during a time in which she is experiencing a flare-up of her service-connected low back disability.  All such efforts must be documented in the claims file.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of thoracolumbar spinal motions should be reported in degrees.  
The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.  The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner must acknowledge and discuss the Veteran's reports of back impairment during periods of flare-up and specifically provide an opinion as to any additional limitation of spinal motion (in degrees) during such periods.  If such an opinion cannot be provided, the examiner must provide a rationale to support such a conclusion.

The examiner should report whether there is any ankylosis of the thoracolumbar spine or entire spine.  If ankylosis is present, the examiner should specify whether it is favorable or unfavorable and the angle at which the spine is held.

The examiner should also report whether there is any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The examiner should also specify the nerves affected by the low back disability and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, the examiner must provide a reason for doing so.

5.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

6.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

